                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

MICHAEL OTIS ROBERTSON                                                  PLAINTIFF

V.                          4:18-CV-00766-BRW-BD

DOC HOLIDAY, et al.                                                 DEFENDANTS

                                  JUDGEMENT

     Based on the order entered today, this case is DIMSISSED without prejudice.

     IT IS SO ORDERED, this 11th day of March, 2019.

                                              Billy Roy Wilson__________________
                                              UNITED STATES DISTRICT JUDGE
